DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the specification and the claims filed 3/01/2021 have been entered. Claims 9-24 remain pending. The amendments to the claims have rendered moot the previously applied rejections under 35 USC 112(b), 35 USC 112(a), and the previously applied interpretations under 35 USC 112(f) in the office action filed 11/03/2020. The amendments to the claims have necessitated some new rejections under 35 USC 112(a) which are currently applied in this office action. Applicant's arguments filed 3/01/2021 have been fully considered but they are not persuasive.
With regards to the rejections under 35 USC 103 of claims 9 and 21, the applicant argues that the combination of references fails to disclose or suggest calculating an angle of an acceleration vector of the at least one joint at a time of heel contact with regard to the motion trajectory in a sagittal plane because the Asada reference is concerned about correctly evaluating a subject’s waist position while walking instead of the joint of the lower limbs of a subject. The examiner respectfully disagrees with this argument. The Hol reference teaches monitoring the joint of the lower limbs of a subject and the Asada reference teaches monitoring the direction of acceleration of a joint during a walking period. The method of Asada for monitoring the direction of the acceleration of a joint during a walk of a subject is 
With further regards to the rejections under 35 USC 103 of claims 9 and 21, the applicant argues that the Asada reference is not concerned about an angle of an acceleration vector at a time of heel contact because it instead uses the time between left and right heel contact as a reference period. The examiner respectfully disagrees with this argument. The Asada reference teaches calculating the angle at the time of heel contact because the Asada reference teaches continuously calculating the angle over the period of a walk. Asada specifically notes in paragraph 0017 that the measurement periods include moments in time when a heel is in contact with the ground. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim term "processor" in claims 21-24 does not have proper support in the written description in the specification of the instant application. The specification instead provides support for an element referred to as a processing device which may be a personal computer in certain embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0258779 A1 to Hol et al. (Hereinafter Hol) in view of US 2016/0038059 A1 to Asada et al. (hereinafter Asada).
Regarding claim 9, Hol discloses a gait analysis method (Hol Abstract, system and method for accurately estimating orientations between inertial sensing units and the body segments of a subject to which they are affixed) comprising: 
Attaching a tri-axial acceleration sensor and a tri-axial angular velocity sensor (Hol Paragraph 0014, each sensing unit contains at least a 3D gyroscope and a 3D accelerometer) to lower limb portions (Hol Paragraph 0014, each segment has at least one sensing unit; Hol Fig. 1 and Paragraph 0018, a human leg having at least one sensing unit thereon) across at least one joint of joints constituting at least one of lower limbs of a subject (Hol Paragraph 0014, a subject having multiple segments joined by successive joints; Hol Fig. 1 and Paragraph 0018, human leg).
Measuring acceleration and angular velocity of each lower limb portion with the tri-axial acceleration sensor and the tri-axial angular velocity sensor during gait of the subject (Hol. Paragraph 0047, each inertial sensor unit generates a signal indicative of a sensed 3D angular velocity, and a 3D acceleration; Hol Paragraph 0037, under mild conditions of motion e.g. walking, all relative sensor orientations can be accurately calculated).
Calculating a posture of each lower limb portion during the gait based on the acceleration and the angular velocity measured (Hol Paragraph 0065 and Fig. 8B, element 600 shows a pose estimate during normal walk after calibration using the sensor-to-segment calibration algorithm).
Constructing a three-dimensional model including a motion trajectory (Hol Paragraph 0051 and Fig. 4 element 405, the processor collects the 3D accelerometer and 3D gyroscope data from the sensing units and predicts position and orientation trajectories) of the at least one joint by coupling lower limb portions in a calculated posture to one another (Hol Paragraph 0052 and Fig. 4 element 407-409, generate 3D joint position constraints by equating the 3D joint center positions derived from the position and orientation of two sensing units attached to adjoining segments [coupling lower limb portions] and estimate the unknown 3D position vectors and sensing unit trajectories by applying the 3D joint position constraints)
Hol does not directly disclose calculating an angle of an acceleration vector of the at least one joint at a time of heel contact with regard to the motion trajectory in a sagittal plane as a gait parameter 
Asada teaches a method of monitoring gait posture with an accelerometer (Asada Abstract, gait posture meter including an accelerometer during walking). Asada further teaches a method of calculating an angle of an acceleration vector (Asada Paragraphs 0017 and 0014, acceleration occurs simultaneously in both the upward and forward directions making a combined vector [therefore the direction of the acceleration of the joint is accounted for]) of the at least one joint at a time of heel contact (Asada Paragraph 0017, a peak appears in each of a left leg reference period when a left heel makes contact with the ground to when a right heel makes contact with the ground) with regard to the motion trajectory in a sagittal plane as a gait parameter (Asada Paragraph 0017, acceleration occurs simultaneously in both the upward and forward directions; Asada Paragraph 0014,  a combined vector obtained by combining the up-down axis acceleration and the front-rear axis acceleration [examiner notes that a sagittal plane is the 2D plane of up/down and forward/backward dimensions relative to a walking person]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the method of gait tracking of Hol 
Regarding claim 10, the Hol/Asada combination discloses the gait analysis method according to claim 9 as above, wherein the at least one joint is a knee joint (Hol Paragraph 0030, a first joint e.g. the knee, the joints may be modeled as point pivots or, as hinge joints or ball-in-socket joints).
Regarding claim 11, the Hol/Asada combination discloses the gait analysis method according to claim 9 as above, wherein the three-dimensional model including the motion trajectory of at least one joint is constructed with regard to each of right and left lower limbs of the subject (Hol Paragraph 0065 and Figs. 6A and 6B, element 600 shows a pose estimate during normal walk, before and after calibration [two legs are shown during a normal walk in Figs. 6A and 6B, representing left and right legs]).
Regarding claim 12, the Hol/Asada combination discloses the gait analysis method according to claim 10 as above, wherein the three-dimensional model including the motion trajectory of at least one joint is constructed with regard to each of right and left lower limbs of the subject (Hol Paragraph 0065 and Figs. 6A and 6B, element 600 shows a pose estimate during normal walk, before and after calibration [two legs are shown during a normal walk in Figs. 6A and 6B, representing left and right legs]).

Regarding claim 21, Hol discloses A gait analysis system comprising: 
A tri-axial acceleration sensor (Hol Paragraph 0014, each sensing unit contains at least a 3D accelerometer) and a tri-axial angular velocity sensor (Hol Paragraph 0014, each sensing unit contains at least a 3D gyroscope) attached to lower limb portions (Hol Paragraph 0014, each segment has at least one sensing unit; Hol Fig. 1 and Paragraph 0018, a human leg having at least one sensing unit thereon) across at least one joint of joints constituting at least one of lower limbs of a subject (Hol Paragraph 0014, a subject having multiple segments joined by successive joints; Hol Fig. 1 and Paragraph 0018, human leg), 
The tri-axial acceleration sensor and the tri-axial angular velocity sensor measuring acceleration and angular velocity of each lower limb portion during gait of the subject (Hol. Paragraph 0047, each inertial sensor unit generates a signal indicative of a sensed 3D angular velocity, and a 3D acceleration; Hol Paragraph 0037, under mild conditions of motion e.g. walking, all relative sensor orientations can be accurately calculated)
A processor (Hol Paragraph 0051, processor) that is configured to: calculate a posture of each lower limb portion during the gait based on acceleration and angular velocity measured (Hol Paragraph 0065 and Fig. 8B, element 600 shows a pose estimate during normal walk after calibration using the sensor-to-segment calibration algorithm) and constructing a three-dimensional model including a motion trajectory (Hol Paragraph 0051 and Fig. 4 element 405, the processor collects the 3D accelerometer and 3D gyroscope data from the sensing units and predicts position and orientation trajectories)  of the at least one joint by coupling lower limb portions in a calculated 
Hol does not directly disclose calculating an angle of an acceleration vector of the at least one joint at a time of heel contact with regard to the motion trajectory in a sagittal plane as a gait parameter.
Asada teaches a method of monitoring gait posture with an accelerometer (Asada Abstract, gait posture meter including an accelerometer during walking). Asada further teaches a method of calculating an angle of an acceleration vector (Asada Paragraphs 0017 and 0014, acceleration occurs simultaneously in both the upward and forward directions making a combined vector [therefore the direction of the acceleration of the joint is accounted for]) of the at least one joint at a time of heel contact (Asada Paragraph 0017, a peak appears in each of a left leg reference period when a left heel makes contact with the ground to when a right heel makes contact with the ground) with regard to the motion trajectory in a sagittal plane as a gait parameter (Asada Paragraph 0017, acceleration occurs simultaneously in both the upward and forward directions; Asada Paragraph 0014,  a combined vector obtained by combining the up-down axis acceleration and the front-rear axis acceleration [examiner notes that a sagittal plane is the 2D plane of up/down and forward/backward dimensions relative to a walking person]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the system of gait tracking of Hol .

Claims 13-20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0258779 A1 to Hol et al. (Hereinafter Hol) in view of US 2016/0038059 A1 to Asada et al. (hereinafter Asada) as applied to claims 9-12 and 21 above, and in further view of US 2005/0004495 A1 to Goswami.
Regarding claim 13, the Hol/Asada combination discloses the gait analysis method according to claim 11 as above. 
The Hol/Asada combination does not directly disclose the method wherein an approximation straight line is formed with respect to each of motion trajectories of right and left joints in a horizontal plane, and an angle formed between the approximation straight lines is calculated as a gait parameter.
Goswami teaches a method for kinematic quantification of gait asymmetry by plotting the values of the angles and comparing the results to a figure of a symmetrical gait (Goswami Abstract). Goswami further teaches the method wherein an approximation straight line is formed with respect to each of motion trajectories of right and left joints in a horizontal plane (Goswami Paragraph 0039, a synchronized bilateral cyclogram generated based on a perfectly symmetrical gait is a line having a slope of 1 that crosses through the origin; Goswami Fig. 3e, dotted approximation straight line plotted with respect to the trajectories of the left and right knee joints), and an angle formed between the approximation straight lines is calculated as a gait parameter (Goswami Paragraph 0040, measuring the deviation of a generated cyclogram from the ‘ideal’ cyclogram yields a quantification of the asymmetry of the actual gait. Goswami Paragraph 0041, the orientation of the cyclogram is less than 45 degrees [the cyclogram representing the left-right knee angle motion trajectories deviates by an angle of less than 45 degrees from the dotted ‘ideal’ approximation straight line]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the gait analysis method of the Hol/Asada combination with the gait analysis method of the Hol/Asada combination for the purpose of addressing the need of quantifying gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters (Goswami Paragraph 0009, what is needed is a method to quantify gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters).
Regarding claim 14, the Hol/Asada combination discloses the gait analysis method according to claim 12 as above. 
The Hol/Asada combination does not directly disclose the method wherein an approximation straight line is formed with respect to each of motion trajectories of right and left joints in a horizontal plane, and an angle formed between the approximation straight lines is calculated as a gait parameter.
Goswami teaches a method for kinematic quantification of gait asymmetry by plotting the values of the angles and comparing the results to a figure of a symmetrical gait (Goswami Abstract). Goswami further teaches the method wherein an approximation straight line is formed with respect to each of motion trajectories of right and left joints in a horizontal plane (Goswami Paragraph 0039, a synchronized bilateral cyclogram generated based on a perfectly symmetrical gait is a line having a slope of 1 that crosses through the origin; Goswami Fig. 3e, dotted approximation straight line plotted with respect to the trajectories of the left and right knee joints), and an angle formed between the approximation straight lines is calculated as a gait parameter (Goswami Paragraph 0040, measuring the deviation of a generated cyclogram from the ‘ideal’ cyclogram yields a quantification of the asymmetry of the actual gait. Goswami Paragraph 0041, the orientation of the cyclogram is less than 45 degrees [the cyclogram representing the left-right knee angle motion trajectories deviates by an angle of less than 45 degrees from the dotted ‘ideal’ approximation straight line]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the gait analysis method of Hol with the gait analysis method of the Hol/Asada combination for the purpose of addressing the need of quantifying gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters (Goswami Paragraph 0009, what is needed is a method to quantify gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters).
Regarding claim 15, the Hol/Asada combination discloses the gait analysis method according to claim 9 above.
The Hol/Asada combination does not directly disclose the method wherein a Lissajous figure of a joint is created from the three-dimensional model, and the gait parameter is calculated based on the Lissajous figure.
Goswami teaches a method for kinematic quantification of gait asymmetry by plotting the values of the angles and comparing the results to a figure of a symmetrical gait (Goswami Abstract). Goswami further teaches the method wherein a Lissajous figure of a joint is created from the three-dimensional model (Goswami Figs. 3d-3e, cyclogram plots the angles of the left and right knee. Goswami Paragraph 0034, the invention uses bilateral cyclograms to describe gait, for example fig. 3d plots the angle of the left knee versus the angle of the right knee), and the gait parameter is calculated based on the Lissajous figure (Goswami Paragraph 0034, the invention uses bilateral cyclograms [Lissajous figure] to describe gait).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the gait analysis method of the Hol/Asada combination with the gait analysis method of the Hol/Asada combination for the purpose of addressing the need of quantifying gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters (Goswami Paragraph 0009, what is needed is a method to quantify gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters).
Regarding claim 16, the Hol/Asada combination discloses the gait analysis method according to claim 10 above.
The Hol/Asada combination does not directly disclose the method wherein a Lissajous figure of a joint is created from the three-dimensional model, and the gait parameter is calculated based on the Lissajous figure.
Goswami teaches a method for kinematic quantification of gait asymmetry by plotting the values of the angles and comparing the results to a figure of a symmetrical gait (Goswami Abstract). Goswami further teaches the method wherein a Lissajous figure of a joint is created from the three-dimensional model (Goswami Figs. 3d-3e, cyclogram plots the angles of the left and right knee. Goswami Paragraph 0034, the invention uses bilateral cyclograms to describe gait, for example fig. 3d plots the angle of the left knee versus the angle of the right knee), and the gait parameter is calculated based on the Lissajous figure (Goswami Paragraph 0034, the invention uses bilateral cyclograms [Lissajous figure] to describe gait).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the gait analysis method of the Hol/Asada combination with the gait analysis method of the Hol/Asada combination for the purpose of addressing the need of quantifying gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters (Goswami Paragraph 0009, what is needed is a method to quantify gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters).
Regarding claim 17, the Hol/Asada combination discloses the gait analysis method according to claim 11 above.
The Hol/Asada combination does not directly disclose the method wherein a Lissajous figure of a joint is created from the three-dimensional model, and the gait parameter is calculated based on the Lissajous figure.
Goswami teaches a method for kinematic quantification of gait asymmetry by plotting the values of the angles and comparing the results to a figure of a symmetrical gait (Goswami Abstract). Goswami further teaches the method wherein a Lissajous figure of a joint is created from the three-dimensional model (Goswami Figs. 3d-3e, cyclogram plots the angles of the left and right knee. Goswami Paragraph 0034, the invention uses bilateral cyclograms to describe gait, for example fig. 3d plots the angle of the left knee versus the angle of the right knee), and the gait parameter is calculated based on the Lissajous figure (Goswami Paragraph 0034, the invention uses bilateral cyclograms [Lissajous figure] to describe gait).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the gait analysis method of the Hol/Asada combination with the gait analysis method of the Hol/Asada combination for the purpose of addressing the need of quantifying gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters (Goswami Paragraph 0009, what is needed is a method to quantify gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters).
Regarding claim 18, the Hol/Asada combination discloses the gait analysis method according to claim 12 above.
The Hol/Asada combination does not directly disclose the method wherein a Lissajous figure of a joint is created from the three-dimensional model, and the gait parameter is calculated based on the Lissajous figure.
Goswami teaches a method for kinematic quantification of gait asymmetry by plotting the values of the angles and comparing the results to a figure of a symmetrical gait (Goswami Abstract). Goswami further teaches the method wherein a Lissajous figure of a joint is created from the three-dimensional model (Goswami Figs. 3d-3e, cyclogram plots the angles of the left and right knee. Goswami Paragraph 0034, the invention uses bilateral cyclograms to describe gait, for example fig. 3d plots the angle of the left knee versus the angle of the right knee), and the gait parameter is calculated based on the Lissajous figure (Goswami Paragraph 0034, the invention uses bilateral cyclograms [Lissajous figure] to describe gait).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the gait analysis method of the Hol/Asada combination with the gait analysis method of the Hol/Asada combination for the purpose of addressing the need of quantifying gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters (Goswami Paragraph 0009, what is needed is a method to quantify gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than statistical techniques and parameters).
Regarding claim 19, the Hol/Asada/Goswami combination teaches the gait analysis method according to claim 13 as above, wherein a Lissajous figure of a joint is created from the three-dimensional model (Goswami Figs. 3d-3e, cyclogram plots the angles of the left and right knee. Goswami Paragraph 0034, the invention uses bilateral cyclograms to describe gait, for example fig. 3d plots the angle of the left knee versus the angle of the right knee), and the gait parameter is calculated based on the Lissajous figure (Goswami Paragraph 0034, the invention uses bilateral cyclograms [Lissajous figure] to describe gait).
Regarding claim 20, the Hol/Asada/Goswami combination teaches the gait analysis method according to claim 14 as above, wherein a Lissajous figure of a joint is created from the three-dimensional model (Goswami Figs. 3d-3e, cyclogram plots the angles of the left and right knee. Goswami Paragraph 0034, the invention uses bilateral cyclograms to describe gait, for example fig. 3d plots the angle of the left knee versus the angle of the right knee), and the gait parameter is calculated based on the Lissajous figure (Goswami Paragraph 0034, the invention uses bilateral cyclograms [Lissajous figure] to describe gait).

Regarding claim 22, the Hol/Asada combination discloses the gait analysis system according to claim 21 as above, wherein the tri-axial acceleration sensor and the tri-axial angular velocity sensor are attached to right and left lower limbs of the subject (Hol Paragraph 0065 and Figs. 6A and 6B, element 600 shows a pose estimate during normal walk, before and after calibration [two legs are shown during a normal walk in Figs. 6A and 6B, representing left and right legs]), 
The Hol/Asada combination does not directly disclose the method where the processor is configured to form an approximation straight line with respect to each of motion trajectories of right and left joints in a horizontal plane and calculate an angle formed between the approximation straight lines as a gait parameter.
Goswami teaches a method for kinematic quantification of gait asymmetry by plotting the values of the angles and comparing the results to a figure of a symmetrical gait (Goswami Abstract). Goswami further teaches the method wherein an approximation straight line is formed with respect to each of motion trajectories of right and left joints in a horizontal plane (Goswami Paragraph 0039, a synchronized bilateral cyclogram generated based on a perfectly symmetrical gait is a line having a slope of 1 that crosses through the origin; Goswami Fig. 3e, dotted approximation straight line plotted with respect to the trajectories of the left and right knee joints), and an angle formed between the approximation straight lines is calculated as a gait parameter (Goswami Paragraph 0040, measuring the deviation of a generated cyclogram from the ‘ideal’ cyclogram yields a quantification of the asymmetry of the actual gait. Goswami Paragraph 0041, the orientation of the cyclogram is less than 45 degrees [the cyclogram representing the left-right knee angle motion trajectories deviates by an angle of less than 45 degrees from the dotted ‘ideal’ approximation straight line]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the gait analysis method of the Hol/Asada combination with the gait analysis method of the Hol/Asada combination for the purpose of addressing the need of quantifying gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than 
Regarding claim 23, the Hol/Asada combination discloses the gait analysis method according to claim 21 above.
The Hol/Asada combination does not directly disclose the system wherein the processor is configured to create a Lissajous figure of a joint from the three-dimensional model, and calculate the gait parameter based on the Lissajous figure.
Goswami teaches a method for kinematic quantification of gait asymmetry by plotting the values of the angles and comparing the results to a figure of a symmetrical gait (Goswami Abstract). Goswami further teaches the method wherein a Lissajous figure of a joint is created from the three-dimensional model (Goswami Figs. 3d-3e, cyclogram plots the angles of the left and right knee. Goswami Paragraph 0034, the invention uses bilateral cyclograms to describe gait, for example fig. 3d plots the angle of the left knee versus the angle of the right knee), and the gait parameter is calculated based on the Lissajous figure (Goswami Paragraph 0034, the invention uses bilateral cyclograms [Lissajous figure] to describe gait).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the gait analysis method of the Hol/Asada combination with the gait analysis method of the Hol/Asada combination for the purpose of addressing the need of quantifying gait asymmetry that overcomes the limitations of algebraic indices while also being less computationally involved and easier to interpret than 
Regarding claim 24, the Hol/Asada/Goswami combination teaches the gait analysis system according to claim 22 as above, wherein the processor is configured to create a Lissajous figure of a joint from the three-dimensional model (Goswami Figs. 3d-3e, cyclogram plots the angles of the left and right knee. Goswami Paragraph 0034, the invention uses bilateral cyclograms to describe gait, for example fig. 3d plots the angle of the left knee versus the angle of the right knee), and calculate the gait parameter based on the Lissajous figure (Goswami Paragraph 0034, the invention uses bilateral cyclograms [Lissajous figure] to describe gait).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791